Opinion issued February 5, 2004.



 




  
 




In The
Court of Appeals
For The
First District of Texas
 

 
 
NO. 01-03-00812-CV
____________
 
IN RE HYDROGEN SUPPLY COMPANY AND
T&P SYNGAS SUPPLY COMPANY, Relators
 
 

 
 
ORIGINAL PROCEEDING ON PETITION FOR WRIT OF MANDAMUS
 

 
 
MEMORANDUM OPINION
          By petition for writ of mandamus, relators, Hydrogen Supply Company (HSN)
and T&P Syngas Supply Company (T&P), challenged the trial court’s
 order denying
their motion to disqualify a law firm representing Sterling Chemicals, Inc., real party
in interest.  Sterling Chemicals filed an unopposed  motion to dismiss this mandamus
indicating that it had dismissed HSC and T&P from the underlying lawsuit.  No
opinion has issued from this Court.  Accordingly, the motion is granted, and the
mandamus is dismissed without prejudice.  Tex. R. App. P. 42.1(a).
          All other pending motions in this mandamus are overruled as moot.
PER CURIAM